Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered May 16, 2008, which denied the petition to confirm an arbitration award and dismissed this proceeding, unanimously affirmed, without costs.
The parties negotiated a settlement before the special master issued a decision. The stipulation between the parties precluded petitioner from commencing this proceeding, except to enforce the stipulation. Its nonwaiver provision relating to the parties’ rights to pursue resolution of the jurisdictional issue, then pending before the special master, when read in the context of the entire stipulation, was clearly meant to preserve their rights to make jurisdictional arguments in future proceedings. Concur— Gonzalez, PJ., Friedman, Moskowitz, Renwick and DeGrasse, JJ.